Citation Nr: 1420972	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-04 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial, compensable rating for a hiatal hernia, prior to March 1, 2001.

2.  Entitlement to an initial rating in excess of 10 percent for a hiatal hernia, from March 1, 2001.

3.  Whether there was clear and unmistakable error (CUE) in a June 1978 rating decision which reduced from 10 percent to noncompensable, effective September 1, 1978, the evaluation assigned to psychophysiologic gastrointestinal disorder.

4.  Whether there was CUE in a September 1997 rating decision which assigned an increased 30 percent evaluation, effective February 15, 1991, for somatization disorder with depressive features.



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Board notes that the issues on appeal have been re-characterized so as to more accurately reflect the Veteran's contentions in this case. 

The issue of entitlement to an initial rating in excess of 10 percent for a hiatal hernia, from March 1, 2001, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Prior to March 1, 2001, the evidence of record indicates that the Veteran's hiatal hernia was manifested by epigastric discomfort after meals and reflux controlled with medication; considerable impairment of health due to hiatal hernia was not demonstrated.

2.  The June 1978 rating decision, reducing from 10 percent to noncompensable the evaluation assigned to psychophysiologic gastrointestinal disorder, effective September 1, 1978, was reasonably supported by the evidence then of record and was consistent with all extant VA law and regulations.

3.  The September 1997 rating decision, assigning an increased 30 percent evaluation for somatization disorder with depressive features, effective February 15, 1991, was reasonably supported by the evidence then of record and was consistent with all extant VA law and regulations


CONCLUSIONS OF LAW

1.  Prior to March 1, 2001, the criteria for an initial 10 percent evaluation, and no higher, for service-connected hiatal hernia have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7346 (2013).

2.  The June 1978 rating decision, which reduced from 10 percent to noncompensable, effective September 1, 1978, the evaluation assigned to psychophysiologic gastrointestinal disorder does not contain CUE.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, Part 4, Diagnostic Code 9502 (1977).

3.  The September 1997 rating decision, which assigned an increased 30 percent evaluation for somatization disorder with depressive features, effective February 15, 1991, does not contain CUE.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.400 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the hiatal hernia initial increased rating issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify has been satisfied.  The Veteran was notified in July 2008 and October 2009 letters of the criteria necessary to substantiate his claims, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements and predated the initial adjudication by the RO in February 2010.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

With regard to the Veteran's increased rating claim, in Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before a separate rating was assigned for hiatal hernia was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

Further, with regard to the Veteran's CUE claims, the determinative facts in a claim for CUE are the facts and the law at the time of the initial adjudication.  Consequently, the general duties to notify and assist are not applicable.  

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Social Security Administration (SSA) records have also been associated with his VA claims file.  The Board therefore finds that no additional evidence, which may aid the Veteran's claims or might be pertinent to the bases of the claim, has been identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, however, the increased rating claim decided herein has been staged, and only the initial portion of the staged rating has been decided.  As such, a current examination for a claim prior to 2001 is not necessary in this instance.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

In this case, the Veteran has disagreed with the initial assignment of a non-compensable disability rating for a hiatal hernia, prior to March 1, 2001.  To that end, the Board notes that disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Veteran's disability has been stated, and the first stage of that rating, entitlement to a compensable disability rating from November 7, 1996 to February 28, 2001 will be discussed below.   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  

Under Diagnostic Code 7346, a 10 percent rating is assigned when the veteran experiences two or more of the symptoms for a 30 percent evaluation with less severity.  A 30 percent rating is assigned when the veteran experiences persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114.

In this case, prior to March 1, 2001, VA outpatient treatment reports indicate that the Veteran was diagnosed with a small, sliding type of hiatal hernia.  In April 1998, dyspepsia was diagnosed, but the examiner noted that the disorder was controlled.  In March 1999, discomfort in the right upper quadrant was reported, with a multi-year history, though it was determined that this was due to gall stones.  A diagnosis of a hiatal hernia was confirmed in August 1999, with no associated disorder (to include nausea, vomiting, or flank irritation).  VA treatment reports in April and December 1999, as well as May 2000, indicate an esophageal hernia, with epigastric discomfort after meals, as well as reflux, controlled with medication.  

Private reports also indicate recurrent gastrointestinal treatment.  In October 2000, the Veteran reported with throat pain, though he was assessed with tonsillitis.  A note from August 2000 indicated treatment for an esophageal hernia with reflux. GERD was noted in January 2001, and Protonix was prescribed.

Based on all of the foregoing the Board finds a 10 percent rating is warranted prior to March 1, 2001, as the evidence of record establishes that the Veteran's hiatal hernia is manifested by two or more of the symptoms required for a 30 percent rating, but with less severity.  There was, as noted, epigastric discomfort after meals, as well as reflux.  His reflux was controlled with medication.  There was, however, not evidence of sufficient severity of symptoms of hiatal hernia to warrant a 30 percent rating.  There was no substernal or arm or shoulder pain.  
It also must be noted that considerable impairment of health was not demonstrated by the evidence of record.  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Further, the Board points out that his disability rating encompasses a degree of occupational impairment relative to that rating.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In adjudicating the current appeal for a higher evaluation, the Board has also considered the doctrine of reasonable doubt.  The preponderance of the evidence supports a 10 percent evaluation, but is against the claim for a rating in excess of 10 percent.  As to the claim for a rating in excess of 10 percent, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, an initial, 10 percent evaluation prior to March 1, 2001 is warranted.  

III. CUE

Previous determinations on which an action was predicated, including decisions regarding increased or reduced evaluations, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) .

CUE is a very specific and rare kind of error; it is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14   (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245  ; Russell, 3 Vet. App. at 313-14.

If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  CUE does not include a change in medical diagnosis that corrects an earlier diagnosis considered in a rating or Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) ; see Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the veteran assert more than a disagreement as to how the facts were weighed or evaluated).

Here, the Veteran has argued CUE with respect to prior RO decisions dated in June 1978 and September 1997.  

The Board notes that although CUE motions must be pled specifically, a moving party's pro se motion must be read sympathetically, notwithstanding the specific pleading requirements set forth in the regulations.  Further, the manifestly-changed outcome may be inferred from pro se pleadings, even though not explicitly stated.  Canady v. Nicholson, 20 Vet. App. 393 (2006).  

As to the June 1978 rating decision which reduced to noncompensable the evaluation for the service-connected psychiatric disability, the Veteran maintains that his due process rights were violated during the course of the reduction, essentially asserting that the regulatory provision then in effect was incorrectly applied.  

The Veteran contends that a rating reduction, which was handed down via a June 1978 rating decision, was not proper.  He alleges that the June 1978 rating decision was clearly and unmistakably erroneous.  Although the Veteran's argument is vague, stating "I was not given the 'due process of law when my [disability] was reduced to 0%,'" (see VA Form 21-4138, January 9, 2010), the RO has construed that his contention centers around a lack of notice of proposed reduction, 60 days prior to the reduction action in June 1978.  Per VA regulations currently in effect, where the reduction in evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  See 38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2013).  Currently, when a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  38 C.F.R. § 3.105(e). 

However, this regulation in its current form was not in effect at the time of the Veteran's rating reduction in 1978.  At the time the Veteran's claim was reduced, the regulation stated that, when a rating reduction would result in a reduction or discontinuance of compensation, "[t]he reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires."  38 C.F.R. § 3.105(e) (1977).  As such, instead of a 60-day notice prior to the reduction, the veteran would be afforded a 60-day period after the last day of the month of notice to the veteran before the reduction would be effective.  In this case, the RO followed this regulation precisely, as his reduction was decided on June 5, 1978, and his disability award was reduced beginning on September 1, 1978.

In determining whether a statute or regulation has retroactive effect, the seminal case is Landgraf v. USI Film Products, in which the United States Supreme Court explained that congressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result."  511 U.S. 244, 264 (1994).  Moreover, the United States Supreme Court observed that "retroactivity is not favored in the law" and, to determine whether application of a statute or rule will have an improper retroactive effect, an agency "must ask whether the new provision attaches new legal consequences to events completed before its enactment."  Id at 269-70.  

Here, there is no indication in the plain language of 38 C.F.R. § 3.105(e) which would lead the Board to construe a retroactive intent.  Further, no such evidence has been submitted by the Veteran in support of his claim to show that any applicable regulation should be retroactively applied.  As such, the Board finds that a proposed reduction, followed by a 60-day period prior to the reduction action, was not required by law at the time of the June 1978 rating decision.  Therefore, the Veteran's contention as to the denial of due process on those grounds is not valid.  He has pointed to no other valid basis for a claim of CUE.  It should again be noted that an assertion that his disability did not improve would involve a weighing of the evidence, which can never form the basis of a valid CUE claim.  

In this case, the Veteran is also challenging the February 15, 1991 effective date for the award of a 30 percent evaluation for an acquired psychiatric disorder awarded in a September 1997 rating decision.  Interpreting his statements sympathetically, he is asserting that this effective date is the product of CUE.  To that end, the Board notes that 38 U.S.C.A. § 5110(a) sets forth the provisions governing effective dates of awards for compensation.  It provides that "[u]nless specifically provided otherwise in this chapter . . . the effective date of an award based on . . . a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  38 C.F.R. § 3.400 similarly provides that "[e]xcept as otherwise provided, the effective date of an evaluation and award of . . . compensation based on . . . a claim reopened after final disallowance . . . will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400. 

In support of his claim of CUE, the Veteran has not pointed to any failure of the RO to consider the correct facts or apply the law and regulations then in effect  The Board notes that the Court has held that there is no free-standing claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that VA claimants may not properly file, and VA has no authority to adjudicate, a free-standing earlier effective date claim in an attempt to overcome a final decision).  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299.  Although there are numerous exceptions to the rule of finality within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See Rudd, 20 Vet. App. at 300.  Thus, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of CUE.  Id at 299-300.  Here, the Veteran has filed a CUE claim with regard to the September 1997 decision, yet he has provided no argument as to exactly what the CUE is.  Under these circumstances, the Board finds that the statements submitted by the Veteran simply do not allege CUE with specificity.  After having carefully considered the Veteran's contentions, the Board finds that he has not made any sufficiently specific allegation of impropriety, misapplication of law or regulations, or factual inaccuracy with the September 1997 rating action.  

Accordingly, the Board concludes that the criteria for revision or reversal of the September 1997 RO decision on the basis of CUE are not met.  As such, his arguments do not rise to the level of valid allegations of CUE and the claim is dismissed without prejudice to refiling.


ORDER

Entitlement to an initial, 10 percent, but no higher, rating for a hiatal hernia, prior to March 1, 2001, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

The request for revision of a June 1978 rating decision, which reduced the Veteran's evaluation for an acquired psychiatric disorder from 10 percent to non-compensable, effective September 1, 1978, on the basis of CUE, is dismissed without prejudice.

The request for revision of a September 1997 rating decision, which assigned a 30 percent rating for an acquired psychiatric disorder, effective February 15, 1991, on the basis of CUE, is dismissed without prejudice


REMAND

In this case, the Veteran is challenging an initial award of 10 percent for a service-connected hiatal hernia from March 1, 2001.  On March 1, 2001, a VA outpatient report diagnosed the Veteran with severe GERD which was not responding to medication.  No associated disorders were noted at that time. Thereafter, there is little information in the Veteran's private or VA treatment reports so as to assess the current level of his disability.  Further, the RO did not obtain a VA examination prior to the grant of a separate evaluation for a hiatal hernia in February 2010.

VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  As noted, the Veteran has not been afforded a VA examination to assess the severity of his service-connected disability.  Therefore, the claim on appeal must be remanded for a current, pertinent VA examination to provide findings that are consistent with applicable rating criteria, to include all necessary testing, so as to accurately rate his disability.  The medical examination must consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be contacted and asked to identify any medical treatment for hiatal hernia since March 1, 2001.  After obtaining any necessary consent, copies of treatment records, not previously obtained, should be sought and added to the claims folder.  

2.  Following completion of the above, the Veteran should be afforded a VA examination in the appropriate specialty to determine the current severity of his service-connected hiatal hernia.  The paper and electronic claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

3.  Thereafter, the Veteran's claim must be re-adjudicated.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


